Citation Nr: 0521843	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  99-22 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 until 
November 1970, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran filed his notice of disagreement (NOD) with the 
rating decision in August 1999, a statement of the case (SOC) 
was issued in November 1999, and the veteran perfected his 
appeal in November 1999.


FINDING OF FACT

The preponderance of evidence is against a finding that the 
veteran's basal cell carcinoma was caused, either directly or 
presumptively, by an event in service.


CONCLUSION OF LAW

The criteria for service connection of basal cell carcinoma 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The veteran was diagnosed with basal cell carcinoma on his 
nose in 1999, which he asserts was caused by exposure to 
either sun or Agent Orange while he was serving in the 
Republic of Vietnam.  Service connection may be granted on a 
presumptive basis for certain diseases associated with 
exposure to certain herbicide agents, even though there is no 
record of such disease during service, if they manifest to a 
compensable degree anytime after service, in a veteran who 
had active military, naval, or air service for at least 90 
days, during the period beginning on January 9, 1962 and 
ending on May 7, 1975, in the Republic of Vietnam, including 
the waters offshore, and other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The evidence of record reflects that the veteran meets the 
criteria necessary to become eligible for the presumption of 
service connection for Agent Orange exposure to apply; 
however, basal cell carcinoma is not one of the diseases for 
which there is a presumption of service connection.  As such, 
the veteran's claim of entitlement to service connection for 
basal cell carcinoma on a presumptive basis due to Agent 
Orange exposure is denied.  Likewise, since no other 
competent evidence links the veteran's basal cell carcinoma 
to Agent Orange exposure, service connection for this 
disability on a direct basis due to herbicide exposure is not 
warranted.  

The Board will also consider whether the veteran meets the 
criteria for direct service connection of his basal cell 
carcinoma, other than by exposure to Agent Orange.

The veteran's basal cell carcinoma was first diagnosed and 
treated in April 1999, and the doctor indicated that the 
veteran had no prior history of skin cancer.  At a VA 
examination in June 2001, the veteran indicated that he had 
noticed the spot on his nose, which was eventually diagnosed 
as basal cell carcinoma, approximately five to six years 
prior to its treatment, but the veteran did not believe that 
it had been present during service.  A review of the 
veteran's service medical records fails to uncover any 
indication of basal cell carcinoma while the veteran was in 
service.

In an effort to assist the veteran in substantiating his 
claim, the veteran was provided with a VA examination in 
March 2003.  The examiner noted that upon physical 
examination the veteran had significant sun damage, as well 
as a scar on his nose from where the basal cell carcinoma had 
be removed.  The veteran reported that during both childhood 
and while in the military, he had excessive sun exposure 
without the use of sunscreen.  The examiner accordingly 
diagnosed the veteran with a history of basal cell carcinoma 
of the nose (treated), and with sun damage and actinic 
keratosis.  The examiner opined that the veteran's basal cell 
carcinoma was related to prior sun exposure and not due to 
herbicides or Agent Orange.  The examiner also opined that 
the veteran's sun exposure during his military service may 
have contributed to the development of his non-melanoma skin 
cancer, but the examiner indicated that his cancer was the 
most common type of non melanoma skin cancer and noted that 
the veteran did have a significant amount of sun exposure in 
his childhood.  The examiner concluded that the veteran's 
basal cell carcinoma could have been partially precipitated 
by his military service. 

The Board notes that when a doctor uses a word such as 
"may" in the context of a medical opinion, it is the same 
as "may not" and is therefore inherently speculative.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In this case, the 
examiner used the words "could" and "may" in providing her 
opinion as to the etiology of the veteran's basal cell 
carcinoma.  The Board accordingly finds that the examiner's 
language is inherently speculative and cannot provide the 
requisite nexus.  When combined with statements by both the 
examiner and the veteran that he had considerable preservice 
sun exposure, the examiner's opinion that his basal cell 
carcinoma "could have been partially precipitated by his 
military service" simply fails to make it as likely as not 
that the veteran's basal cell carcinoma was caused by 
service.  

Accordingly, the Board finds that the preponderance of 
evidence is against this claim, and, as such, reasonable 
doubt cannot be resolved in the veteran's favor.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Board 
finds that the veteran's basal cell carcinoma was not caused 
by his time in service.  

II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board notes that a letter was sent to the veteran in 
March 2004, informing him of the VCAA elements, listed above.  
This letter fully provided notice of elements (1), (2), (3), 
and (4).  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
With regard to element (4), the Board notes that the RO's 
letter specifically requested that the veteran inform the RO 
of any additional information he knew of that would support 
his claim, and if the evidence was in his possession to send 
it to the RO.  The Board notes that while the letter was 
delivered after the RO's initial decision in August 1999, the 
veteran's claim has already been remanded by the Board for 
the issuance of a VCAA letter.  

As such, given the totality of the circumstances, as 
discussed below, the Board finds that the failure to provide 
timely notice amounts to harmless error, as it did not 
prejudice the veteran or deny him with a meaningful 
opportunity to participate effectively in the processing of 
his complaint.  See Mayfield, 19 Vet. App. at 128-29.  
	
The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has sought to 
acquire records from all of the sources identified by the 
veteran, and the Board is not aware of a basis for 
speculating that any other relevant private or VA treatment 
records exist that have not been obtained.  The veteran has 
also been provided with several VA examinations in order to 
determine the etiology of his basal cell carcinoma; and was 
offered the opportunity to testify before the Board, but he 
rescinded his request for a hearing before the Board after 
postponing a scheduled hearing.

The veteran has been afforded the opportunity to submit 
additional evidence, after being told what the evidence must 
show.  Accordingly, the Board finds that remand for further 
action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, when 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As such, the Board finds that VA has satisfied its duty to 
notify and to assist the veteran, and no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.
 

ORDER

Entitlement to service connection for basal cell carcinoma is 
denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


